FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated August 7, 2014. TRANSLATION Autonomous City of Buenos Aires, August 7, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: Changes in the Board of Directorsof YPF S.A. - Resignation and Replacement of a Director Dear Sirs: The purpose of this letter is to comply with the requirements of Article 23 of Chapter VII of the Buenos Aires Stock Exchange Regulations. In that connection, please be advised that the Board of Directors of YPF S.A., at its meeting held on August 7, 2014, accepted the resignation of Mr. Oscar Alfredo Cretini as Director for the Class D shares, for purely personal reasons. Additionally, and in accordance with the order of replacement approved by the General Ordinary and Extraordinary Shareholders’ meeting held on April 30, 2014, Mr. Jorge Manuel Gil replaced Mr. Cretini as Director. Yours faithfully, Alejandro Cherñacov Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: August 8, 2014 By: /s/ Alejandro Cherñacov Name: Title: Alejandro Cherñacov Market Relations Officer
